            Case 1:20-cv-10537-GAO Document 25 Filed 05/13/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


DAVID GIROUX, Derivatively on Behalf                 Case No. 1:20-cv-10537
of ACER THERAPEUTICS, INC.,

                      Plaintiff,

       v.

JASON AMELLO, STEVE ASELAGE,
HUBERT BIRNER, JOHN M. DUNN,
MICHELLE GRIFFIN, LUC MARENGERE,
HARRY PALMIN, and CHRIS SCHELLING,

                      Defendants,

       and

ACER THERAPEUTICS, INC.,

                      Nominal Defendant.


                              ORDER AND FINAL JUDGMENT

                                                            May 12
       This matter came before the Court for hearing on _______________, 2021, to consider

approval of the proposed settlement (“Settlement”) set forth in the Stipulation and Agreement of

Settlement dated December 29, 2020, and the exhibits thereto (the “Stipulation”). The Court has

reviewed and considered all documents, evidence, objections (if any), and arguments presented in

support of or against the Settlement. Good cause appearing therefore, the Court enters this Order

and Final Judgment (“Judgment”).

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       Unless otherwise stated herein, all capitalized terms contained in this Judgment shall have

the same meaning and effect as stated in the Stipulation.




                                                1
          Case 1:20-cv-10537-GAO Document 25 Filed 05/13/21 Page 2 of 4




        This Court has jurisdiction over the subject matter of the Actions and over the Settling

Parties to the Actions.

        This Court hereby approves the Settlement set forth in the Stipulation and finds that the

Settlement is, in all respects, fair, reasonable, and adequate to each of the Settling Parties, Acer

Therapeutics Inc. (“Acer”), and Current Acer Stockholders, and hereby finally approves the

Settlement in all respects and directs the Settling Parties to perform the terms of the Settlement as

set forth in the Stipulation.

        This Court hereby dismisses the Actions with prejudice and without costs to the Settling

Parties, except as otherwise provided below.

        Upon the Effective Date, Plaintiffs (individually and derivatively on behalf of Acer), Acer,

any other Current Acer Stockholders on behalf of Acer, and Plaintiffs’ Counsel shall be deemed to

have fully, finally, and forever released, relinquished, and discharged all Released Claims

(including Unknown Claims) against the Released Persons.

        Upon the Effective Date hereof, the Settling Parties and each of Acer’s shareholders (solely

in their capacity as Acer shareholders) are barred and enjoined from commencing, prosecuting,

instigating, or in any way participating in the commencement or prosecution of any action asserting

any Released Claims against any of the Released Persons as set forth in and in accordance with the

terms of the Stipulation. Nothing herein shall in any way impair or restrict the rights of any Settling

Party to enforce the terms of the Stipulation.

        Upon the Effective Date, each of the Released Persons shall be deemed to have fully,

finally, and forever released, relinquished, and discharged Plaintiffs and Plaintiffs’ Counsel from

any and all Defendants’ Released Claims. Nothing herein shall in any way impair or restrict the

rights of any Settling Party to enforce the terms of the Stipulation.



                                                  2
           Case 1:20-cv-10537-GAO Document 25 Filed 05/13/21 Page 3 of 4




       The Court finds that the Notice of Pendency and Proposed Settlement of Shareholder

Actions (“Notice”) was given in accordance with the Preliminary Approval and Scheduling Order

entered on March 12, 2021, and that such Notice was reasonable, constituted the most practicable

notice under the circumstances to Current Acer Stockholders, complied with the requirements of

federal law and due process, and constituted due and sufficient notice of the matters set forth

therein.

       The Court hereby approves the Fee and Expense Amount of $500,000, finds that such fee

is fair and reasonable, and directs payment of the Fee and Expense Amount in accordance with the

terms of the Stipulation.

       The Court hereby approves the Incentive Awards of $5,000 for Plaintiff Giroux and $2,000

for the remaining Plaintiffs to be paid from Plaintiffs’ Counsel’s Fee and Expense Award in

recognition of Plaintiffs’ participation and efforts in the prosecution of the Actions.

       During the course of the litigation of the Actions, all Settling Parties and their counsel acted

in good faith and complied with Fed. R. Civ. P. 11 and any similar rule or statue.

       Neither the Stipulation nor the Settlement contained therein, nor any act performed or

document executed pursuant to or in furtherance of the Stipulation or the Settlement, is or may be

deemed to be or may be used as: (a) an admission or concession of, or evidence of, the validity of

any Released Claim or any fault, wrongdoing, or liability of the Defendants; (b) an admission or

concession by Plaintiffs or any Acer stockholder of any infirmity in the claims asserted in the

Complaints; or (c) an admission or concession of, or evidence of, any fault, wrongdoing, or liability

of any of the Released Persons in any civil, criminal, or administrative proceeding in any court,

administrative agency, or other tribunal. The Released Persons may file the Stipulation and/or

this Judgment in any action that may be brought against them in order to support a defense or



                                                  3
         Case 1:20-cv-10537-GAO Document 25 Filed 05/13/21 Page 4 of 4




counterclaim based on principles of res judicata, collateral estoppel, equitable estoppel, judicial

estoppel, release, good-faith settlement, judgment bar or reduction, or any theory of claim

preclusion or issue preclusion or similar defense or counterclaim, and any of the Settling Parties

may file the Stipulation and documents executed pursuant, and in furtherance thereof in any action

to enforce the Settlement.

       Without affecting the finality of this Judgment in any way, this Court hereby retains

continuing jurisdiction over: (a) implementation of this Settlement; and (b) all Settling Parties and

the Settling Parties’ counsel hereto for the sole purpose of construing, enforcing, and administering

the Stipulation and this Order and Final Judgment, including, if necessary, setting aside and

vacating this Judgment, on motion of a Settling Party, to the extent consistent and in accordance

with the Stipulation if the Effective Date fails to occur in accordance with the Stipulation.

       There is no reason for delay in the entry of this Judgment and immediate entry by the Clerk

of the Court is expressly directed by the Court.


IT IS SO ORDERED.


DATED: 05/13/2021                                     /s/ George A. O'Toole, Jr.
                                                   HONORABLE GEORGE A. O’TOOLE
                                                   UNITED STATES DISTRICT JUDGE




                                                   4
